Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1588 Filed 07/26/21 Page 1 of 13


                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


DAVID PEPIN,

       Plaintiff,
                                                      Case No. 2:19-cv-42
v.
                                                      Hon. Hala Y. Jarbou
WISCONSIN CENTRAL LTD.,

      Defendant.
___________________________________/

                                             ORDER

       Plaintiff David Pepin brings a claim under the Federal Employer’s Liability Act, 45 U.S.C.

§ 51 et seq., and under 28 U.S.C. § 1331. Before the Court is Defendant Wisconsin Central’s

motion to dismiss Pepin’s action for failure to comply with this Court’s order compelling him to

produce relevant social media posts. (ECF No. 102.) The Court will also address Pepin’s motion

for reconsideration of the Court’s June 2, 2021, order compelling production of a memory card.

(ECF No. 157.)

                                          I. Background

       In August 2020, Pepin restricted access to the content on his Facebook page by switching

the account’s privacy settings. (Plaintiff’s Brief in Support of Response in Opposition to Motion

to Dismiss, ECF No. 120, PageID.688.) On December 22, 2020, Magistrate Judge Maarten

Vermaat granted Defendant’s motion to compel “[a]ny and all [responsive] photographs of

plaintiff participating in recreational activities, hobbies, vacations, family outings, and parties,”

along with responsive social media posts showing the same. (ECF No. 93, PageID.493.) Pepin’s

account remained private until January 2021, when he re-opened it to public view. (ECF No. 103,

PageID.515.)
Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1589 Filed 07/26/21 Page 2 of 13




       Defendant monitored Plaintiff’s Facebook page both before and after he changed his

security settings. It asserts that 73 posts present on the page before August 2020 no longer exist.

Pepin admits that he cannot find two of these posts, and that he deleted a subsequent post made in

May 2021. However, he claims that the remaining 71 posts are still present on his account.

       Neither party contests that Pepin limited access to some of his posts. Instead, Defendant

argues that the Court should characterize the security settings as intentional evasions of a

disclosure order, and Plaintiff considers them part of a good-faith discovery dispute. Defendant

Wisconsin Central accordingly asks for dismissal of this case as a sanction for Pepin’s “intentional

deception, false testimony, and attempts to commit fraud on the court.”             (ECF No. 103,

PageID.518.)

       On June 2, 2021, the Court held a hearing to resolve questions surrounding Defendant’s

motion for sanctions. At this hearing, Pepin introduced the argument that his lawyer was

responsible for the changes to his Facebook account privacy settings. This lawyer has since

withdrawn from the case.

       Also at the hearing, Plaintiff agreed to produce a memory card which may contain photos

relevant to the dispute. Plaintiff then moved for reconsideration of this agreement, arguing that

the memory card contains irrelevant and sensitive information.

                                          II. Standards

       A. Sanctions Under Inherent Authority

       Courts possess the inherent power to dismiss a case as a sanction for bad faith conduct.

Fraud on the court is one species of bad faith sufficient to justify dismissal. In general, only the

“most egregious misconduct, such as bribing a judge or members of the jury or fabricating

evidence with the collusion of an attorney, will constitute a fraud on the court.” Coleman v.

Shoney's, Inc., No. 99-3134-G, 2002 WL 1784289, at *2 (W.D. Tenn. July 9, 2002) (citing Fierro

                                                 2
Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1590 Filed 07/26/21 Page 3 of 13




v. Johnson, 197 F.3d 147, 154 (5th Cir.1999)). At least one district court in the Sixth Circuit has

found that false testimony in a deposition does not justify any sanction where it is unclear whether

the nonmovant “actually, in bad faith, gave false testimony.” Id at *3.

        However, if “bad-faith conduct in the course of litigation . . . could be adequately

sanctioned under the [Federal] Rules [of Civil Procedure], the court ordinarily should rely on the

Rules rather than the inherent power.” Chambers v. NASCO, Inc., 501 U.S. 32, 50 (1991) (internal

citation omitted). The Court clarifies that “if in the informed discretion of the court . . . [the] Rules

are [not] up to the task, the court may safely rely on its inherent power.” Id. A court need not

separate out conduct sanctionable under the Rules and conduct only sanctionable under its inherent

power. Id. In these hybrid cases, a court may rely solely on the inherent power. Id.

                                             III. Analysis

        A. The Court Will Not Rely on its Inherent Authority

        The conduct at issue in this case may violate the Court’s December 22, 2020, order. Thus,

Rule 37(b) provides an appropriate remedy. Because the Court should rely on its inherent power

only when “neither the statute nor the Rules are up to the task,” the Court will not rely on its

inherent power in this case. Id.

        Two further considerations weigh against relying on the Court’s inherent power. First, to

constitute a fraud on the court, the court must “actually be[] deceived.” Cone v. Tessler, No. 16-

11306, 2019 WL 1140223, at *5 (E.D. Mich. Feb. 15, 2019), report and recommendation adopted,

No. CV 16-11306, 2019 WL 1139486 (E.D. Mich. Mar. 11, 2019). Here, it was not. Defendant

moved to compel production of the material in question. (ECF No. 85, PageID.394.) Defendant

then produced copies of the undisclosed posts to support its argument that Pepin concealed or

deleted them. (ECF Nos. 103-5, 136-1.) These copies preserve the information that would

otherwise be missing. Similarly, Defendant’s paralegal testified at the sanctions hearing that she

                                                   3
Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1591 Filed 07/26/21 Page 4 of 13




had created a record of Pepin’s past posts. She also monitored Pepin’s Facebook page for new

posts. These efforts to preserve Pepin’s Facebook content began before any of the alleged

manipulations. Thus, the Court appears to have an accurate understanding of the prejudice caused

by Pepin’s obfuscations.

       Second, as referenced above, dismissals under inherent authority typically involve extreme

conduct. See, e.g., Fharmacy Recs. v. Nassar, 248 F.R.D. 507, 528 (E.D. Mich. 2008), aff'd, 379

F. App'x 522 (6th Cir. 2010) (dismissal for repeatedly falsified dates, numerous documents lost or

destroyed, and other media either intentionally destroyed or lost). Although Pepin mirrors the

behavior of the Fharmacy Record plaintiffs in some respects—downplaying Defendant’s concerns

about destruction of evidence as merely a litigation tactic—his misconduct is still less severe.

       B. Pepin’s Conduct is Adequately Sanctionable Under Rule 37(b)

       Rule 37(b)(2)(A) permits the Court to issue sanctions where a party fails to obey an order

to provide discovery. See Fed. R. Civ. P. 37(b)(2)(A) (permitting further just orders in response

to a party’s failure to obey a discovery order). Here, Pepin cannot produce at least three posts

arguably covered by the December 22, 2020, production order. He testified that, at the very least,

the posts are not visible on his account. Two posts are photos that do not depict Pepin himself.

The third is a text post referencing the presence of Narcan in Pepin’s home. A further 71 posts are

hidden, though allegedly not lost. Because at least some of the contested posts are covered by the

Court’s order, the Court may issue appropriate sanctions under the Rules.

       C. Dismissal is Not an Appropriate Sanction

       The Sixth Circuit considers four factors before imposing dismissal as a sanction. These

are: (1) whether the party’s failure to comply is due to willfulness, bad faith, or fault; (2) whether

the adversary was prejudiced by the dismissed party’s conduct; (3) whether the dismissed party

was warned that failure to cooperate could lead to dismissal; and (4) whether less drastic sanctions

                                                  4
Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1592 Filed 07/26/21 Page 5 of 13




were imposed or considered before dismissal was ordered. Bass v. Jostens, Inc., 71 F.3d 237, 241

(6th Cir. 1995).

         The factors “have been applied more stringently in cases where the plaintiff's attorney's

conduct is responsible for the dismissal.” In re Telxon Corp. Sec. Litig., No. 1:01CV1078, 2004

WL 3192729, at *20 (N.D. Ohio July 16, 2004) (quoting Harman v. CSX Transp., Inc., 110 F.3d

366–67 (6th Cir.1997)). This means that dismissal is “usually inappropriate” where the plaintiff’s

attorney, rather than the plaintiff, is at fault. Vinci v. Consol. Rail Corp., 927 F.2d 287, 287 (6th

Cir. 1991) (quoting Carter v. City of Memphis, 636 F.2d 159, 161 (6th Cir.1980).

         The Vinci presumption is at least partially active in this case. At the June 2 hearing, Pepin

alleged that his former counsel, Benjamin Wilensky, changed his security settings. That said,

Pepin has previously declared his involvement with the security setting decisions. (Pl.’s Br. Supp.

Resp. Opp’n Mot. Dismiss, PageID.688.) And Pepin admits that he, not Wilensky, deleted one of

his Facebook posts in May 2021. Wilensky may have had a role in the adjustments to his Facebook

account, but Pepin did not produce evidence to support this assertion. Nor did Wilensky testify at

the June 2 hearing. The Court considers the four factors from Jostens in light of the foregoing

facts.

                1. Willfulness and Bad Faith

         Pepin likely acted in bad faith, but to a degree that does not support dismissal. Traditional

examples of bad faith include filing a frivolous suit with an improper motive or committing a fraud

on the court. See Plastech Holding Corp. v. WM Greentech Auto. Corp., 257 F. Supp. 3d 867, 872

(E.D. Mich. 2017). Delaying or disrupting litigation may also show bad faith. Murray v. City of

Columbus 534 F. App'x 479, 484 (6th Cir. 2013) (citing Chambers, 501 U.S. at 45). And in

general, willfulness and bad faith require a clear record of delay or contumacious conduct. Phipps

v. Accredo Health Grp., Inc., No. 215CV02101STACGC, 2017 WL 685579, at *4 (W.D. Tenn.
                                                  5
Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1593 Filed 07/26/21 Page 6 of 13




Feb. 21, 2017) (citing Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013)). Contumacious

conduct means “behavior that is perverse in resisting authority and stubbornly disobedient.” Id.

(quoting Carpenter, 723 F.3d at 704-705). Specifically, “[t]he plaintiff's conduct must display

either an intent to thwart judicial proceedings or a reckless disregard for the effect of his conduct

on those proceedings.” Barron v. Univ. of Mich., 613 F. App'x 480, 484 (6th Cir. 2015) (quoting

Carpenter, 723 F.3d at 705). Pepin’s actions regarding his Facebook account are inconsistent with

unqualified good faith and do not reflect proper regard for the judicial process. Still, his evasions

do not reach the level of perverse resistance or clearly demonstrate intent to thwart the judicial

proceedings at hand.

       The conduct in this case is less severe than in other cases where courts have granted

dismissal. See, e.g., J&J Sports Prods., Inc. v. Brad's, Inc., No. 2:17-CV-11314, 2018 WL

4523124, at *2 (E.D. Mich. June 26, 2018), report and recommendation adopted, No. 17-11314,

2018 WL 3803754 (E.D. Mich. Aug. 9, 2018) (counsel absent from status conference, prolonged

and unexplained failure to answer discovery requests, eventual responses to discovery that were

unsigned and deficient); see also Fharmacy Recs., 248 F.R.D. at 530 (intentional destruction of

zip disc and other files, inconsistent testimony, late disclosure and misrepresentation of evidence,

among other abuses). Yet, hiding material that may be subject to discovery is logically inconsistent

with a good faith attempt to engage Defendant. See, e.g., Aslani v. Sparrow Health Sys., No. 1:08-

CV-298, 2010 WL 4135036, at *7 (W.D. Mich. July 16, 2010) (only bad faith logically and

credibly explains plaintiff’s failure to appear at, explain his absence from, or reschedule his

deposition).

       Pepin’s brief notes that he “has produced a remarkable amount of private material to

Defendant” and that he would have produced the missing Facebook posts “if [Defendant] had said



                                                 6
Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1594 Filed 07/26/21 Page 7 of 13




something” about them.       (Pl.’s Br. Supp. Resp. Opp’n Mot. Dismiss, PageID.691.)               But

“misconduct is not any less misconduct because it is executed under a veneer of good intentions.”

Bass v. Jostens, Inc., 71 F.3d 237, 243 (6th Cir. 1995) (citing Regional Refuse Systems, Inc. v.

Inland Reclamation Co., 842 F.2d 150, 156 (6th Cir.1988). Neither party contests that at least

three posts are missing, and that 71 further posts are hidden from public view. Plaintiff argues that

this is consistent with “at most . . . a good-faith dispute about the scope of the [December 22, 2020]

order.” (Pl.’s Br. Supp. Resp. Opp’n Mot. Dismiss, PageID.693.) Yet the appropriate means of

resolving a dispute is through the Court, rather than concealing potential discovery material on

Plaintiff’s own initiative. Some good faith compliance with the discovery process would not

excuse a bad faith attempt to win a discovery dispute, for example.

       Further, Pepin claims that he limited access to his Facebook page to avoid “odd friend

requests.” (Pl.’s Br. Supp. Resp. Opp’n Mot. Dismiss, PageID.688.) His brief in opposition to

Defendant’s motion for sanctions then claims he limited access as part of a good-faith dispute over

discovery. (Id., PageID.693.) And at the June 2 hearing, Pepin advanced the theory that his prior

counsel—Benjamin Wilensky—was responsible for the privacy setting alterations. This lack of

clarity surrounding who manipulated the account and for what purpose, despite Pepin’s awareness

that the material could be relevant to discovery, demonstrates some level of recklessness.

       Plaintiff contends that Wisconsin Central has engaged in a “game of gotcha,” capitalizing

on his failure to produce rather than trying to resolve the dispute in good faith. (Id., PageID.686.)

But Pepin sparked this game by hiding posts that he admits could be the subject of a good faith

effort to obtain relevant material. (Id.) Wisconsin Central’s access to the hidden or missing posts

may mitigate the level of prejudice involved in this dispute, but it has little bearing on the question

of Pepin’s good faith.



                                                  7
Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1595 Filed 07/26/21 Page 8 of 13




       And Pepin’s effort to comply with the discovery order comes only after he restricted access

to the posts. Pepin’s reply brief notes that he and his counsel “identified those posts which they

believed were responsive to the Court’s order, and individually changed the audience of those

posts to make each [one] public.” (Pl.’s Br. Supp. Resp. Opp’n Mot. Dismiss, PageID.688.) But

Pepin also states that when “Plaintiff changed his broad privacy settings to public,” he believed

that “all of the posts [would be] visible to all.” (Id.) This suggests some awareness that the broad

privacy settings are not the beginning and end of public access to Pepin’s page. Making his

account public is not solely cognizable as a good faith effort to comply with the Court’s order.

       Pepin’s responsiveness argument cuts against a finding of willfulness. See Bass v. Jostens,

Inc., 71 F.3d 237, 241 (6th Cir. 1995) (a willful violation occurs whenever there is a conscious and

intentional failure to comply with the court order). His behavior is largely explained by a desire

to comply with the order, though Pepin himself has advanced alternative theories to explain his

behavior. Pepin testified at the June 2 hearing that he deleted only one of the posts that Wisconsin

Central identifies as missing. Two further posts are missing without explanation. The remaining

71 posts are allegedly limited to a specific audience on Pepin’s Facebook account. However, Pepin

has produced other material, including some from Facebook. Hiding these 71 posts is not

inconsistent with Pepin’s argument that he merely disagrees with Wisconsin Central about whether

they are responsive to the Court’s December 22, 2020, order.

               2. Prejudice

       Wisconsin Central’s access to the missing posts suggests that there is minimal prejudice.

That said, Defendant was “required to waste time, money, and effort in pursuit of cooperation”

which Pepin was legally obligated to provide. (ECF No. 103, PageID.520 (quoting Harmon v.

CSX Transp., Inc., 110 F.3d 364, 368 (6th Cir. 1997)).) This suffices to show some amount of

prejudice.
                                                 8
Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1596 Filed 07/26/21 Page 9 of 13




       Pepin accurately states that “Defendant . . . downloaded the Facebook posts and located

the videos it considers relevant to its defenses, and still has those posts and videos.” (Pl.’s Br.

Supp. Resp. Opp’n Mot. Dismiss, PageID.694.) It was Pepin’s obligation to provide or dispute

production of the posts, though, not Wisconsin Central’s obligation to find them before Pepin

concealed them. Defendant’s access to the material in dispute limits but does not eliminate the

prejudicial impact.

               3. Notice

       It is unnecessary to warn a party that knowingly false deposition testimony or “evasive

discovery responses, or the concealment of highly relevant discovery, might compromise one's

ability to continue to litigate in federal court.” Laukus v. Rio Brands, Inc., 292 F.R.D. 485, 512

(N.D. Ohio 2013) (citing Freddie v. Marten Transport, Ltd., 428 Fed. App’x. 801, 804 (10th Cir.

2011)). Pepin’s bad faith—regardless of its magnitude—weakens the importance of notice.

Harmon, 110 F.3d at 367 (finding that a party should have notice before a court imposes dismissal,

unless the derelict party has engaged in bad faith or contumacious conduct).

       Pepin had notice that dismissal was possible. The “notice” factor functions primarily as a

limit on the Court’s ability to dismiss an action sua sponte. See, e.g., Harmon, 110 F.3d at 368

(finding sufficient notice from the defendant filing a motion to dismiss); see also S. Wabash

Commc'ns, Ltd. v. Union Cty. Braodcasting Co., 69 F. App'x 285, 291 (6th Cir. 2003) (finding

sufficient notice where appellees specifically requested dismissal as a possible sanction).

Defendant’s motion requests dismissal, satisfying the notice factor.

               4. Consideration of Less Drastic Sanctions

       Pepin has made some effort to comply with his obligations under the Rules of Civil

Procedure. In these circumstances, this court generally resists the imposition of a default judgment

as a discovery sanction. See Chao v. Oriental Forest IV, Inc., No. 1:07-CV-618, 2009 WL 152108,

                                                 9
Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1597 Filed 07/26/21 Page 10 of 13




 at *3 (W.D. Mich. Jan. 21, 2009). Similarly, “in the absence of contumacious conduct, a . . .

 sanction that would protect the integrity of pretrial procedures should be utilized rather than

 dismissal with prejudice.” (Pl.’s Br. Supp. Resp. Opp’n Mot. Dismiss, PageID.696 (citing

 Freeland v. Amigo, 103 F.3d 1271, 1280 (6th Cir. 1997).) Because Pepin’s conduct is not

 necessarily contumacious, the Court prefers alternative sanctions to dismissal of the action.

        Similarly, this issue centers on only three posts. Contrast this with the dominant view

 among courts that dismissal is a drastic, rarely used sanction. See, e.g., Fharmacy Recs., 248

 F.R.D. at 528 (calling dismissal the “ultimate sanction”). The Sixth Circuit has held that a district

 court should take “‘measured’ and ‘gradual’ steps” to the ultimate sanction of dismissal. Freeland,

 103 F.3d at 1280. Although Pepin arguably demonstrated bad faith, imposed some prejudice, and

 had sufficient notice, moving immediately to dismiss is not a gradual step.            See Brown v.

 Tellermate Holdings Ltd., No. 2:11-CV-1122, 2015 WL 4742686, at *1 (S.D. Ohio Aug. 11, 2015)

 (refusing to grant default judgment to sanction “an appalling example of discovery run amok”).

 Given that the prejudice here primarily involves wasted time and money, alternative sanctions are

 more appropriate.

        D. Alternative Sanctions

        Under Rule 37(b)(2)(C), “[a] court must order the disobedient party, the attorney advising

 that party, or both to pay the reasonable expenses, including attorney's fees, caused by the failure

 [to obey the Court], unless the failure was substantially justified or other circumstances make an

 award of expenses unjust.” Fed. R. Civ. P. 37 (emphasis added). The primary question for the

 Court, then, is what Pepin’s discovery evasions cost Wisconsin Central. As other courts in the

 Sixth Circuit have done, “[t]he Court shall interpret the phrase[] ‘caused by the failure’ . . .

 conservatively and limit attorney's fees and costs to those that may be directly tied to the discovery

 abuse.” Laukus v. Rio Brands, Inc., 292 F.R.D. 485, 514 n. 35 (N.D. Ohio, 2013).
                                                  10
Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1598 Filed 07/26/21 Page 11 of 13




        Pepin’s failure to comply with the Court’s discovery order was not substantially justified.

 The Court refused to dismiss as a sanction because Pepin credibly argues that the Facebook

 manipulations could be part of a legitimate discovery dispute. Although Pepin’s conduct does not

 warrant dismissal, he did not act with complete good faith. As late as May 2, 2021, Pepin deleted

 a Facebook post that could be relevant to the current dispute. Pepin offers a justification: the post

 could suggest the presence of narcotics in his home. Still, the choice to delete a potentially

 discoverable post while litigating this motion for sanctions is concerning. And other posts remain

 hidden or missing, months after Pepin’s initial Facebook manipulations. Accordingly, the Court

 will grant Defendant ten days to submit an estimate of costs involved in bringing the present

 motion for sanctions. This estimate should not include any cost attributable to the June 2, 2021,

 hearing.

        Also before the Court is Plaintiff’s motion for reconsideration of the Court’s June 2, 2021,

 order that he produce the memory card on his phone to Defendant within 10 days. Given the issues

 with Pepin’s Facebook account, the Court recognizes Defendant’s argument that access to this

 card could prevent further disputes over missing and hidden material.           Pepin’s motion for

 reconsideration argues that the photos contained on the memory card are sensitive and thus should

 not be turned over to Defendant. (ECF No. 161, PageID.964.)

        Plaintiff’s privacy concerns appear legitimate.       However, they are not sufficient to

 overcome Defendant’s interest in potentially relevant discovery material. “If a party . . . fails to

 obey an order to provide or permit discovery . . . the court where the action is pending may issue

 further just orders.” Fed. R. Civ. P. 37. The parties have linked production of the memory card to

 the dispute over Pepin’s Facebook account. In this context, the memory card may be able to reduce

 the prejudice suffered by Defendant. The Court accordingly grants Defendant ten days to propose



                                                  11
Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1599 Filed 07/26/21 Page 12 of 13




 a third party who will review the contents of the memory card and rejects Pepin’s motion for

 reconsideration.

         Defendant’s selected third party will provide Defendant with any relevant, non-sensitive

 material from the card. Though the Court may act under Rule 37, this additional sanction is also

 within the scope of its inherent powers. See Mitan v. Int'l Fid. Ins. Co., 23 F. App'x 292, 298–99

 (6th Cir. 2001) (“A court may use [its] inherent power to sanction a party who “has acted in bad

 faith, vexatiously, wantonly, or for oppressive reasons.”) (citing Strag v. Bd. of Trs., Craven

 Community College, 55 F.3d 943, 955 (4th Cir.1995)). Plaintiff is responsible to Defendant for

 the cost of this third party’s services. Id.

                                            IV. Conclusion

         For the foregoing reasons, the Court finds that sanctions are appropriate, but dismissal is

 not warranted. Defendant has ten days to submit an estimate of costs incurred in bringing the

 present motion. This estimate may not include any expense attributable to the June 2, 2021,

 hearing. Within these ten days, Defendant will also propose a third party to review the memory

 card. Pepin will produce the memory card to the third party and reimburse Defendant for the cost

 of the third party’s services.

         Accordingly,

         IT IS ORDERED that Defendant’s motion to dismiss for fraud on the court (ECF No. 102)

 is DENIED IN PART. The Court will not dismiss this action, but will award Defendant attorney’s

 fees and costs as described above and require submission of the memory card for viewing by a

 third party at Plaintiff’s expense.

         IT IS FURTHER ORDERED that, within ten days of the date of this Order, Defendant

 shall submit to the Court an estimate of the costs incurred in bringing its motion.



                                                 12
Case 2:19-cv-00042-HYJ-MV ECF No. 175, PageID.1600 Filed 07/26/21 Page 13 of 13




          IT IS FURTHER ORDERED that, within ten days of the date of this Order, Defendant

 shall propose a third party to review the memory card.

          IT IS FURTHER ORDERED that Plaintiff shall reimburse Defendant for the cost of the

 third party’s services.

          IT IS FURTHER ORDERED that Plaintiff’s motion for reconsideration (ECF No. 157)

 is DENIED.



 Dated:    July 26, 2021                             /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                13
